               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MINNESOTA


 Richard Stucki and Travis Tharpe,          Case No.: 21-cv-1085 – MSD/ECW
 each individually and on behalf of
 all others similarly situated,
                                             NOTICE OF VOLUNTARY
                           Plaintiffs,        DISMISSAL WITHOUT
                                                  PREJUDICE
        v.

 Hyundai Motor America, Inc.,

                           Defendant.


      On April 27, 2021, Plaintiffs Richard Stucki and Travis Tharpe (“Plaintiffs”)

filed their Complaint in this Court. Defendant has not filed an Answer or

responsive pleading. Plaintiffs Richard Stucki and Travis Tharpe dismiss the

Action without prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).

                                             Respectfully submitted,


                                             HELLMUTH & JOHNSON, PLLC

Dated: July 15, 2021                         By: s/ Anne T. Regan
                                             Anne T. Regan (MN #333852)
                                             Nathan D. Prosser (MN #329745)
                                             Brian W. Nelson (MN #0398481)
                                             8050 West 78th Street
                                             Edina, MN 55439
                                             Telephone: 952-941-4005
                                             Facsimile: 952-941-2337
                                             aregan@hjlawfirm.com
                                             nprosser@hjlawfirm.com
                                             bwnelson@hjlawfirm.com

                                             ATTORNEYS FOR PLAINTIFFS
